Citation Nr: 1449867	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides.

2.  Entitlement to service connection for ischemic heart disease (claimed as a heart condition), including as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension with congestive heart failure (claimed as a heart condition), including as due to diabetes mellitus, type II, or to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to November 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied service connection for ischemic heart disease and hypertension with congestive heart failure (claimed as heart conditions), and diabetes mellitus, type II.

In June 2013, the Veteran testified during a hearing conducted via videoconference with the undersigned.  A transcript of the hearing is of record.

During the Veteran's hearing, he asserted that his hypertension may be due to his diabetes mellitus, type II.  See Board hearing transcript at page 6.  The issue as characterized on the title page reflects this contention.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND
Agent Orange Exposure

The Veteran asserts that he was exposed to Agent Orange while serving aboard the USS TURNER JOY during the Vietnam War.

In August, October, and December 2010, the National Personnel Records Center (NPRC) confirmed that the USS TURNER JOY was in the official waters of the Republic of Vietnam from April 9 to May 9, 1968, May 27 to June 11, 1968, June 27 to July 16, 1968, and August 4 to September 5, 1968.  It was unable to conclusively prove if the Veteran had in-country service.  The Veteran's service personnel records verify that he served aboard the ship during these times.  

During his June 2013 Board hearing, the Veteran testified that his ship was on a west PAC cruise from June to August 1968 on combat missions along the coast of Cambodia and Vietnam.  See Board hearing transcript at page 3.  He said the ship "went into Da Nang harbor a few times."  Id.  The Veteran explained that he was on a "flagship" with an admiral aboard that went into Da Nang twice that he recalled.  Id.  It did not dock but was in the bay there.  The admiral and officers took a boat to a meeting and returned a few hours later, after which the ship left Da Nang.  Id.  The Veteran did not go on the admiral's boat.  Id. at 4.  

The Veteran further testified that the ship was "in shallows" but he did not know what shallows because he was in the engine room.  Id. at 3.  He knew it was shallows by the depth sounds.  Id.  The Veteran did not know if the shallows were near shore or if the ship was going up a river.  Id.

VA has verified that the USS TURNER JOY was temporarily operating on Vietnam's inland waterways on December 24, 1969, after the Veteran's discharge from active service.

Here, the Board believes a remand is in order to obtain the ship's logs and any other official records that document the USS TURNER JOY'S position throughout its movements in Vietnamese waters from April 9 to September 5, 1968.  The Board finds that such a remand is necessary at this time in order to attempt to confirm whether the USS TURNER JOY was in the brown water of the Republic of Vietnam during that period of time.

Heart Disorder(s)

The Veteran also seeks service connection for a heart disorder, variously diagnosed as ischemic heart disease and hypertension with congestive heart failure, including as due to exposure to herbicides.

Ischemic heart disease was recently added to the list of diseases for which service connection can be established on a presumptive basis as due to exposure to herbicides within the Republic of Vietnam during the Vietnam era.  See 75 Fed. Reg. 53202  (Aug. 31, 2010).  VA medical records show diagnoses of hypertension and congestive heart failure on May 10, 2008.  However, it is not clear whether these conditions may be considered a manifestation of, or causally related to, ischemic heart disorder, that is a relevant inquiry if it is established that the Veteran served in Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014). 

Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) is among the disorders presumed to be caused by exposure to herbicides.  75 Fed. Reg. 53202, 53216 (August 31, 2010) codified at 38 C.F.R. § 3.309(e) (2014).  This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  75 Fed. Reg. 53202 (August 31, 2010).  Id.  The appellant's claim was pending before VA on that date.

The Veteran has also variously asserted that his hypertension is due to his diabetes mellitus, type II.  See Board hearing transcript at page 6.  The May 10, 2008 VA medical record shows that he reported being diagnosed with the disorder at age 45, apparently in the mid-1990s.  
Records

Recent medical records regarding the Veteran's treatment at the VA medical centers (VAMCs) in Denver, Colorado, and Salt Lake City, Utah, and at the Lakewood, Colorado, Community Based Outpatient Clinic (CBOC), dated since December 2010, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Through appropriate sources, obtain all relevant documents, specifically including deck logs, that pertain to the USS TURNER JOY'S location in Vietnamese waters during the time the Veteran was on board, particularly those from April 9 to September 5, 1968.  Those documents should be associated with the claims file.  All efforts to obtain these records and search alternate sources should be documented in the claims folder.

a. The courts have held that a single request for records is insufficient.

b. Efforts to obtain these records must continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

c. If records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified.

2. Obtain all medical records regarding the Veteran's treatment at the VAMCs in Denver and Salt Lake City and the Lakewood CBOC, dated since December 2010, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After accomplishing the development requested above, schedule the Veteran for a VA cardiology examination performed by a physician.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted. 

a. The examiner should diagnose and describe all disabling heart conditions found to be present, to include congestive heart failure and hypertension, and specifically indicate whether ischemic heart disease is diagnosed.

b. The examiner should specifically note that, for VA purposes, a diagnosis of ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

c. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current heart condition, including hypertension and congestive heart failure, had its onset during the Veteran's active service, or is the result of any in-service disease, event, or injury, to include as a result of exposure to herbicide agents during his service in Vietnam. 

d. The examiner should indicate whether any hypertension disorder is likely as not (50 percent probability or greater) related to the Veteran's active service or the result of diabetes mellitus, type II, disability. 

e. If not, is the hypertension disorder at least as likely as not aggravated by the diabetes mellitus, type II, disability?  If aggravated, what permanent, measurable increase in current hypertension pathology is attributable to the diabetes mellitus, type II disability?  The examination report should include reasons for all opinions expressed.

f. If the examiner states that no conclusion as to etiology or diagnosis can be reached without resorting to speculation, the examiner should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge, or that the actual cause cannot be selected from multiple potential causes. 

4. Readjudicate the service connection claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



